DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Objections
Claim(s) 2 and 12 are objected to because of the following informalities:  Claim(s) 2 and 12 recite, “in the gutter” twice in the last line which appears to be a typographical error.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites, “the gutter channel” in the last line which appears to be intended to recite, “the gutter channel assembly.”  Appropriate correction is required.
Claim(s) 12-20 are objected to because of the following informalities:  Claim(s) 12-20 recite, “the method of claim 1” in line 1 to be a typographical error.  It appears this language is intended to recite, “the method of claim 11.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 11-12 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Grenier (US 1,543,330).
Re claim 1, Grenier discloses a gutter channel assembly (Fig. 2) for mounting roof accessories (18) to a roof (Fig. 1) having a pair of longitudinally extending roof curbs (22), said gutter channel assembly (Fig. 2) comprising: 
a gutter (13) configured to extend laterally between (Fig. 3) the pair of roof curbs (22) of the roof (Fig. 1), and to receive a longitudinal end (end of 18) of each roof accessory (16, 18) of a pair of roof accessories (16, 18) when the gutter channel assembly (Fig. 2) is installed on the roof (Fig. 1); and 
an uplift channel (37) configured to secure to the gutter (13) and extend at least partially over the longitudinal ends (ends of 18) of the pair of roof accessories (16, 18) received in the gutter (13) when the gutter channel assembly (Fig. 2) is installed on the roof (Fig .1).
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but See § MPEP 2103 (C).
Re claim 2, Grenier discloses the gutter channel assembly of claim 1, wherein: 
the gutter channel assembly (Fig. 2) further comprises at least one threaded rod (38) extending upwardly from the gutter (13); 
the uplift channel (37) has a hole therethrough (through which 38 extends) configured to receive the threaded rod (38) when the gutter channel assembly (Fig. 2) is installed on the roof (Fig. 1); and 
the gutter channel assembly (Fig. 2) further comprises a nut (40) configured to engage the threaded rod (38) when the gutter channel assembly (Fig. 2) is installed on the roof (Fig. 1) such that the nut (40) secures the uplift channel (37) to the gutter (13) and retains the longitudinal ends (ends of 18) of the each of the roof accessories (16, 18) received in the gutter in the gutter (13).
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 4, Grenier discloses the gutter channel assembly of claim 1, wherein the gutter (13) comprises: 
an inner wall (42); and 
an outer wall (bottom wall of 13 and/or 15) spaced from the inner wall (42), wherein the outer wall (bottom wall of 13 and/or 15) is attached (indirectly) to the inner wall (42) at longitudinal ends of the inner wall (42) wherein: 

Re claim 11, Grenier discloses a method of installing a gutter channel assembly (Fig. 2) having a pair of longitudinally extending roof curbs (22), said method (Fig. 2) comprising: 
securing (Fig. 3 showing securement) opposing lateral ends (of 13) of a gutter (13) of the gutter channel assembly (Fig. 2) to the pair of roof curbs (22); 
placing (Fig. 2 showing placement) longitudinal ends (of 22 and 16) of a pair of roof accessories (22) between a pair of opposite sides (sides of 13) of the gutter (13)
placing a hole (Fig. 2 showing placement) through an uplift channel (37) over a threaded rod (38) extending upwardly from the gutter (13) such that longitudinal ends (ends of 37) of the uplift channel (37) extend at least partially over the longitudinal ends (ends of 22/16) of the roof accessories (22/16) received in the gutter (13); and 
screwing (Fig. 2 showing 40 screwed) a nut (40) of the gutter channel assembly (Fig. 2) onto the threaded rod (38) to secure the uplift channel (37) to the gutter channel (Fig. 2).
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 12, Grenier discloses the method of claim 11, wherein: 
the gutter channel assembly (Fig. 2) further comprises at least one threaded rod (38) extending upwardly from the gutter (13); 

the gutter channel assembly (Fig. 2) further comprises a nut (40) configured to engage the threaded rod (38) when the gutter channel assembly (Fig. 2) is installed on the roof (Fig. 1) such that the nut (40) secures the uplift channel (37) to the gutter (13) and retains the longitudinal ends (ends of 18) of the each of the roof accessories (16, 18) received in the gutter in the gutter (13).
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 14, Grenier discloses the method of claim 11, wherein the gutter (13) comprises: 
an inner wall (42); and 
an outer wall (bottom wall of 13 and/or 15) spaced from the inner wall (42), wherein the outer wall (bottom wall of 13 and/or 15) is attached (indirectly) to the inner wall (42) at longitudinal ends of the inner wall (42) wherein: 
the outer wall (portion 15 of the bottom wall of 13 and/or 15) has a lateral length less than (Fig. 2) a lateral length of the inner wall (42).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 9, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grenier (US 1,543,330) in view of Eberl (US 1,411,882).
Re claim 3, Grenier discloses the gutter channel assembly of claim 1, wherein the gutter (13) comprises: 
an inner wall (42); and 
an outer wall (bottom wall of 13 and/or 15) spaced from the inner wall (42), wherein the outer wall (bottom wall of 13 and/or 15) is attached (indirectly) to the inner wall (42) at longitudinal ends of the inner wall (42) wherein: 
and a space (between 42 and 13) between the inner wall (42) and the outer wall (13 and/or 15);
but fails to disclose the space substantially filled with insulation.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gutter channel assembly of Grenier with the space substantially filled with insulation as disclosed by Eberl in order to provide cushioning (Page 1 line 1).  
Re claim 9, Grenier discloses the gutter channel assembly of claim 1, wherein: the gutter channel assembly (Fig. 2) further comprises a plurality of threaded rods (38), but fails to disclose the gutter channel assembly further comprises a section of C-channel having a plurality of holes therethrough; each rod of the plurality of threaded rods extending upwardly through a hole of the plurality of holes in the C-channel when the gutter channel assembly is installed on the roof; and an open side of the C channel is secured to the gutter when the gutter assembly is installed on the roof.
However, Eberl discloses the gutter channel assembly (Fig. 4) further comprises a section of C-channel (32) having a plurality of holes (through which 22’ extends) therethrough; each rod (22’) of the plurality of threaded rods (22’) extending upwardly through a hole (through which 22’ extends) of the plurality of holes (through which 22’ extends) in the C-channel (32) when the gutter channel assembly (Fig. 4) is installed on the roof (Fig .4); and an open side (bottom of 32) of the C channel (32) is secured to the gutter (13) when the gutter assembly (Fig. 4) is installed on the roof (Fig .4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gutter channel assembly of Grenier with the gutter channel assembly further comprises a section of C-channel 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 13, Grenier discloses the method of claim 11, wherein the gutter (13) comprises: 
an inner wall (42); and 
an outer wall (bottom wall of 13 and/or 15) spaced from the inner wall (42), wherein the outer wall (bottom wall of 13 and/or 15) is attached (indirectly) to the inner wall (42) at longitudinal ends of the inner wall (42) wherein: 
and a space (between 42 and 13) between the inner wall (42) and the outer wall (13 and/or 15);
but fails to disclose the space substantially filled with insulation.
However, Eberl discloses a space (between 13 and 11) substantially filled with insulation (17).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Grenier with the 
Re claim 19, Grenier discloses the method of claim 11, wherein: the gutter channel assembly (Fig. 2) further comprises a plurality of threaded rods (38), but fails to disclose the gutter channel assembly further comprises a section of C-channel having a plurality of holes therethrough; each rod of the plurality of threaded rods extending upwardly through a hole of the plurality of holes in the C-channel when the gutter channel assembly is installed on the roof; and an open side of the C channel is secured to the gutter when the gutter assembly is installed on the roof.
However, Eberl discloses the gutter channel assembly (Fig. 4) further comprises a section of C-channel (32) having a plurality of holes (through which 22’ extends) therethrough; each rod (22’) of the plurality of threaded rods (22’) extending upwardly through a hole (through which 22’ extends) of the plurality of holes (through which 22’ extends) in the C-channel (32) when the gutter channel assembly (Fig. 4) is installed on the roof (Fig .4); and an open side (bottom of 32) of the C channel (32) is secured to the gutter (13) when the gutter assembly (Fig. 4) is installed on the roof (Fig .4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Grenier with the gutter channel assembly further comprises a section of C-channel having a plurality of holes therethrough; each rod of the plurality of threaded rods extending upwardly through a hole of the plurality of holes in the C-channel when the gutter channel assembly is installed on the roof; and an open side of the C channel is secured to the 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).

Claim(s) 5-6, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grenier (US 1,543,330) in view of Crowell (US 5,163,257).
Re claim 5, Grenier discloses the gutter channel assembly of claim 1, wherein the gutter (13) comprises: a bottom (bottom wall of 13) extending laterally and generally horizontal (Fig .2) when the gutter channel assembly (Fig. 2) is installed on the roof (Fig. 1); a first side (left wall of 13) extending generally upward from (Fig. 2) a first longitudinal edge (left edge of the bottom wall of 13) of the bottom (13) when the gutter channel assembly (Fig .2) is installed on the roof (Fig. 1); a second side (right wall of 13) extending generally upward from a second longitudinal edge (right end of the bottom wall of 13) of the bottom (bottom wall of 13) opposite the first longitudinal edge (left edge of the bottom wall of 13) of the bottom (bottom wall of 13) when the gutter channel assembly (Fig. 2) is installed on the roof (Fig. 1)
but fails to disclose a first rail extending longitudinally outward and generally horizontally from a top edge of the first side when the gutter channel assembly is installed on the roof, wherein an outward edge of the first rail forms a first longitudinal end of the gutter; and a second rail extending longitudinally outward and generally 
However, Crowell discloses a first rail (Fig. 5, see examiner comments) extending longitudinally outward and generally horizontally from a top edge (top of 90) of the first side (left wall of 90) when the gutter channel assembly (Grenier: Fig. 2) is installed on the roof (Grenier: Fig. 1), wherein an outward edge (outer edge of the first rail from examiner comments) of the first rail (see examiner comments) forms a first longitudinal end of the gutter (90, 88); and a second rail (see examiner comments) extending longitudinally outward and generally horizontally from a top edge (top of 90) of the second side (right side of 90) when the gutter channel assembly (Grenier: Fig. 2) is installed on the roof (Grenier: Fig. 1), wherein an outward edge (outer edge of the second rail of examiner comments) of the second rail (see examiner comments) forms a second longitudinal end (end of 90, 88) of the gutter (90, 8) opposite the first longitudinal end of the gutter (90, 88).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gutter channel assembly of Grenier with a first rail extending longitudinally outward and generally horizontally from a top edge of the first side when the gutter channel assembly is installed on the roof, wherein an outward edge of the first rail forms a first longitudinal end of the gutter; and a second rail extending longitudinally outward and generally horizontally from a top edge of the second side when the gutter channel assembly is installed on the roof, wherein an outward edge of the second rail forms a second longitudinal end of the gutter 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 6, Grenier discloses the gutter channel assembly of claim 1, wherein the gutter (13) comprises: a bottom (bottom wall of 13) extending laterally and generally horizontal (Fig. 2) when the gutter channel assembly (Fig. 2) is installed on the roof (Fig. 1); a first side (left wall of 13) extending generally upward from (Fig. 2) a first longitudinal edge (left edge of the bottom wall of 13) of the bottom (13) when the gutter channel assembly (Fig .2) is installed on the roof (Fig. 1); a second side (right wall of 13) extending generally upward from a second longitudinal edge (right end of the bottom wall of 13) of the bottom (bottom wall of 13) opposite the first longitudinal edge (left edge of the bottom wall of 13) of the bottom (bottom wall of 13) when the gutter channel assembly (Fig. 2) is installed on the roof (Fig. 1), a first longitudinal end (left 15) extending downward from an outer longitudinal edge (of the rail as modified below) of the first rail (as modified below) when the gutter channel assembly (Fig .2) is installed on the roof (Fig .1); a second longitudinal end (right 15) extending downward from an outer longitudinal edge (of the rail as modified below) of the second rail (as modified below) when the gutter channel assembly (Fig .2) is installed on the roof (Fig .1);

However, Crowell discloses a first rail (Fig. 5, see examiner comments) extending longitudinally outward and generally horizontally from a top edge (top of 90) of the first side (left wall of 90) when the gutter channel assembly (Grenier: Fig. 2) is installed on the roof (Grenier: Fig. 1), wherein an outward edge (outer edge of the first rail from examiner comments) of the first rail (see examiner comments) forms a first longitudinal end of the gutter (90, 88); and a second rail (see examiner comments) extending longitudinally outward and generally horizontally from a top edge (top of 90) of the second side (right side of 90) when the gutter channel assembly (Grenier: Fig. 2) is installed on the roof (Grenier: Fig. 1), wherein an outward edge (outer edge of the second rail of examiner comments) of the second rail (see examiner comments) forms a second longitudinal end (end of 90, 88) of the gutter (90, 8) opposite the first longitudinal end of the gutter (90, 88).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gutter channel assembly of Grenier with a first rail extending longitudinally outward and generally horizontally from a top edge of the first side when the gutter channel assembly is installed on the roof, 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 15, Grenier discloses the method of claim 11, wherein the gutter (13) comprises: a bottom (bottom wall of 13) extending laterally and generally horizontal (Fig .2) when the gutter channel assembly (Fig. 2) is installed on the roof (Fig. 1); a first side (left wall of 13) extending generally upward from (Fig. 2) a first longitudinal edge (left edge of the bottom wall of 13) of the bottom (13) when the gutter channel assembly (Fig .2) is installed on the roof (Fig. 1); a second side (right wall of 13) extending generally upward from a second longitudinal edge (right end of the bottom wall of 13) of the bottom (bottom wall of 13) opposite the first longitudinal edge (left edge of the bottom wall of 13) of the bottom (bottom wall of 13) when the gutter channel assembly (Fig. 2) is installed on the roof (Fig. 1)
but fails to disclose a first rail extending longitudinally outward and generally horizontally from a top edge of the first side when the gutter channel assembly is 
However, Crowell discloses a first rail (Fig. 5, see examiner comments) extending longitudinally outward and generally horizontally from a top edge (top of 90) of the first side (left wall of 90) when the gutter channel assembly (Grenier: Fig. 2) is installed on the roof (Grenier: Fig. 1), wherein an outward edge (outer edge of the first rail from examiner comments) of the first rail (see examiner comments) forms a first longitudinal end of the gutter (90, 88); and a second rail (see examiner comments) extending longitudinally outward and generally horizontally from a top edge (top of 90) of the second side (right side of 90) when the gutter channel assembly (Grenier: Fig. 2) is installed on the roof (Grenier: Fig. 1), wherein an outward edge (outer edge of the second rail of examiner comments) of the second rail (see examiner comments) forms a second longitudinal end (end of 90, 88) of the gutter (90, 8) opposite the first longitudinal end of the gutter (90, 88).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Grenier with a first rail extending longitudinally outward and generally horizontally from a top edge of the first side when the gutter channel assembly is installed on the roof, wherein an outward edge of the first rail forms a first longitudinal end of the gutter; and a second rail extending longitudinally outward and generally horizontally from a top edge of the 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 16, Grenier discloses the method of claim 11, wherein the gutter (13) comprises: a bottom (bottom wall of 13) extending laterally and generally horizontal (Fig. 2) when the gutter channel assembly (Fig. 2) is installed on the roof (Fig. 1); a first side (left wall of 13) extending generally upward from (Fig. 2) a first longitudinal edge (left edge of the bottom wall of 13) of the bottom (13) when the gutter channel assembly (Fig .2) is installed on the roof (Fig. 1); a second side (right wall of 13) extending generally upward from a second longitudinal edge (right end of the bottom wall of 13) of the bottom (bottom wall of 13) opposite the first longitudinal edge (left edge of the bottom wall of 13) of the bottom (bottom wall of 13) when the gutter channel assembly (Fig. 2) is installed on the roof (Fig. 1), a first longitudinal end (left 15) extending downward from an outer longitudinal edge (of the rail as modified below) of the first rail (as modified below) when the gutter channel assembly (Fig .2) is installed on the roof (Fig .1); a second longitudinal end (right 15) extending downward from an outer longitudinal edge (of the rail as modified below) of the second rail (as modified below) when the gutter channel assembly (Fig .2) is installed on the roof (Fig .1);

However, Crowell discloses a first rail (Fig. 5, see examiner comments) extending longitudinally outward and generally horizontally from a top edge (top of 90) of the first side (left wall of 90) when the gutter channel assembly (Grenier: Fig. 2) is installed on the roof (Grenier: Fig. 1), wherein an outward edge (outer edge of the first rail from examiner comments) of the first rail (see examiner comments) forms a first longitudinal end of the gutter (90, 88); and a second rail (see examiner comments) extending longitudinally outward and generally horizontally from a top edge (top of 90) of the second side (right side of 90) when the gutter channel assembly (Grenier: Fig. 2) is installed on the roof (Grenier: Fig. 1), wherein an outward edge (outer edge of the second rail of examiner comments) of the second rail (see examiner comments) forms a second longitudinal end (end of 90, 88) of the gutter (90, 8) opposite the first longitudinal end of the gutter (90, 88).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Grenier with a first rail extending longitudinally outward and generally horizontally from a top edge of the first side when the gutter channel assembly is installed on the roof, wherein an outward 
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grenier (US 1,543,330) in view of Lenke (US 1,812,009).
Re claim 10, Grenier discloses the gutter channel assembly of claim 1, wherein: he gutter channel assembly (Fig. 2) further comprises a plurality of threaded rods (38), the gutter channel assembly (Fig. 2) further comprises a plurality of nuts (40), each nut ( 40) threaded onto a rod (38) of the plurality of threaded rods (38) down to the C-channel (as modified below) when the gutter channel assembly (Fig. 2) is installed on the roof (Fig. 1), and the gutter channel assembly (Fig .2) further comprises at least one nut (39) configured to secure the uplift channel (37) onto at least one of the threaded rod (38), but fails to disclose the gutter channel assembly further comprises a section of C-channel having a plurality of holes therethrough; each rod of the plurality of threaded rods extending upwardly through a hole of the plurality of holes in the C-channel when 
However, Lenke discloses the gutter channel assembly (Fig. 1) further comprises a section of C-channel (18) having a plurality of holes (through which 50 extends) therethrough; each rod (50) of the plurality of threaded rods (50) extending upwardly through a hole (through which 50 extends) of the plurality of holes (through which 50 extends) in the C-channel (18) when the gutter channel assembly (Fig. 1) is installed on the roof (Fig 1); and an open side (bottom of 18) of the C channel (18) is secured to the gutter (12/20) when the gutter assembly (Fig. 1) is installed on the roof (Fig .1), the C-channel (18) is welded (Page 1 line 95-98) to the gutter (12/20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the gutter channel assembly of Grenier with the gutter channel assembly further comprises a section of C-channel having a plurality of holes therethrough; each rod of the plurality of threaded rods extending upwardly through a hole of the plurality of holes in the C-channel when the gutter channel assembly is installed on the roof; and an open side of the C channel is secured to the gutter when the gutter assembly is installed on the roof, the C-channel is welded to the gutter as disclosed by Lenke in order to provide increased strength and rigidity.  
Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but See § MPEP 2103 (C).
Re claim 20, Grenier discloses the method of claim 11, wherein: he gutter channel assembly (Fig. 2) further comprises a plurality of threaded rods (38), the gutter channel assembly (Fig. 2) further comprises a plurality of nuts (40), each nut ( 40) threaded onto a rod (38) of the plurality of threaded rods (38) down to the C-channel (as modified below) when the gutter channel assembly (Fig. 2) is installed on the roof (Fig. 1), and the gutter channel assembly (Fig .2) further comprises at least one nut (39) configured to secure the uplift channel (37) onto at least one of the threaded rod (38), but fails to disclose the gutter channel assembly further comprises a section of C-channel having a plurality of holes therethrough; each rod of the plurality of threaded rods extending upwardly through a hole of the plurality of holes in the C-channel when the gutter channel assembly is installed on the roof; and an open side of the C channel is secured to the gutter when the gutter assembly is installed on the roof, the C-channel is welded to the gutter.
However, Lenke discloses the gutter channel assembly (Fig. 1) further comprises a section of C-channel (18) having a plurality of holes (through which 50 extends) therethrough; each rod (50) of the plurality of threaded rods (50) extending upwardly through a hole (through which 50 extends) of the plurality of holes (through which 50 extends) in the C-channel (18) when the gutter channel assembly (Fig. 1) is installed on the roof (Fig 1); and an open side (bottom of 18) of the C channel (18) is secured to the gutter (12/20) when the gutter assembly (Fig. 1) is installed on the roof (Fig .1), the C-channel (18) is welded (Page 1 line 95-98) to the gutter (12/20).

Additionally, the language “when” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).

Allowable Subject Matter
Claim(s) 7-8 and 17-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635


/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635